*687ORDER
Appellant Joseph T. Bryan (Husband) appeals the Amended Judgment entered by the trial court concerning the dissolution action brought by Marianne Bryan (Wife). Husband’s appeal is chiefly concerned with the division of the parties’ marital property and the classification of certain assets as marital property. Husband also contests the trial court’s order directing him to pay Wife approximately $18,000 to equalize the property division.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).